 Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 1 of 15 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

Civil Action No.

CHERYL MIDDLETON,

           Plaintiff,

vs.

THE CITY OF ORLANDO,

           Defendant.


      COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY


          COMES NOW, Plaintiff, CHERYL MIDDLETON, by and through undersigned

counsel, and for her cause of action against the Defendant, THE CITY OF ORLANDO,

states and alleges as follows:

                        NATURE OF THE CASE AND THE PARTIES
          1. This is a civil action for damages and other relief against Defendant, THE CITY

OF ORLANDO, under the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq., and under

Section 504, 29 U.S.C. § 794, in particular, as well as under the Americans with

Disabilities Act, 42 U.S.C. §§ 12101, et seq. (“ADA”).

          2. Plaintiff, CHERYL MIDDLETON (“Middleton”) an individual, is a resident of

the middle district of Florida.

          3. Plaintiff is currently employed by the Defendant as of the date of filing this

action.

                                               1
 Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 2 of 15 PageID 2



       4. At all times relevant the City of Orlando was a governmental agency operating

in Orlando, Orange County, Florida.

       5. Defendant, THE CITY OF ORLANDO, (“OPD” or “Employer”) is a political

subdivision of the State of Florida, but is not an agency of the State government and is not

subject to administrative direction or control by the regents or by any department,

commission, board, bureau, or agency of the State.

       6. The Orlando Police Department (“OPD” or “Department”) was a department of

the City of Orlando and during all relevant times, OPD was Plaintiff’s employer within the

meaning of all applicable statutes.

                              JURISDICTION AND VENUE

       7. The parties to this action reside in and regularly do business within the

jurisdiction of this Court. This Court has jurisdiction under 28 U.S.C. § 1331, 28 U.S. Code

§ 1343 and 42 U.S.C. § 2000e-5(f)(3).

       8. In addition, this Court has supplemental jurisdiction over the Florida Law

Against Discrimination claims under 28 U.S.C. § 1367, because they arise from a common

nucleus of operative facts with the federal claims and are so related to the federal claims as

to form part of the same case or controversy under Article III of the United States

Constitution.

       9.   Venue is proper in this judicial district under 28 U.S.C. § 1391(b)-(c) and 42

U.S.C. § 2000e-5(f)(3), because OPD maintains offices in this district, conducts business in

this district, and a substantial part of the events and omissions giving rise to the claims



                                              2
 Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 3 of 15 PageID 3



alleged herein occurred in this district, and because the alleged unlawful employment

practices were committed here, and employment records relevant to those practices are

maintained and administered here.

       10. Plaintiff has exhausted her administrative remedies and complied with all

statutory prerequisites to her Title VII claims.        Plaintiff filed charges of gender

discrimination, disability, sex and retaliation with the Equal Employment Opportunity

Commission (“EEOC”). By two notices dated June 17, 2019, and another dated June 25,

2019, the EEOC issued Notices of Right to Sue. This complaint is made within ninety days

of the Notices of Right to Sue, copies of which are attached hereto as Exhibit A.

                               GENERAL ALLEGATIONS
       11. Plaintiff is currently employed as a police officer by the City of Orlando Police

Department beginning on July 9, 1999.

       12. Prior to beginning her employment, the Plaintiff was required to satisfactory

complete a pre-employment physical. The Plaintiff completed the physical and began her a

career as a police officer for the City of Orlando.

       13. On January 4, 2017, Plaintiff was injured in the line duty when she suffered a

neck herniation and rotator cuff injury.

       14. Due to the injuries sustained in the performance of her duties, Plaintiff is an

individual with a disability. She experiences consistent symptoms and related to the injury

to her neck and shoulder; including pain, loss of range of motion, blurred vision, light

sensitivity and severe headaches.



                                               3
 Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 4 of 15 PageID 4



      15. Police officers who are permanently and totally disabled may apply for a

disability pension with OPD’s Retirement Board.

      16. OPD’s Retirement Board permits the OPD police chief to place some

applicants in a permanent limited duty position in lieu of granting her medical

pension.

      17. OPD maintains no clear-cut or defined criteria for the selection of permanent

limited duty.

      18. OPD has a pattern/practice of denying its female employees' medical

pension applications while granting its male employees' medical pension

applications for the same or similar injuries.

      19. Disabled OPD female employees are placed in permanent limited duty

positions whereas males are granted a disability pension.

      20. OPD subjects disabled female employees to different terms and

conditions of employment as opposed to her male counterparts.

                (a) Injured or disabled females are assigned tasks that are mainly

                  administrative/secretarial in nature whereas males are afforded

                  less restrictive and more prestigious positions.

                (b) Injured males have been allowed to take home vehicles while

                  injured whereas disabled females have been denied the same

                  request

           21. Likewise OPD subjects disabled female employees to different terms



                                           4
 Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 5 of 15 PageID 5



  and conditions of employment as opposed to non-disabled employees.

                (a) Disabled   female   employees   are     often   denied   authentic,

                   substantive performance reviews from her superiors.

                (b) Disabled employees may have trainings cancelled at the will of

                   the supervisor.

                (c) Disabled employees are subjected to the denial of promotions,

                   despite scoring at the same level or above non-disabled

                   counterparts on the standardized exam.

      22.   OPD engages in systematic pattern of harassment when any of the

aforementioned discriminatory practices are called into question. Such retaliation

has included:

                (a) Shift changes

                (b) Harassment

                (c) Frivolous disciplinary

                (d) Threats of termination

                (e) Termination

      23.   All of the aforementioned harassment committed by OPD occurred

contemporaneously to the employee filing a claim for benefits under the Florida

Workers Compensation system.

      24. During the period of time reflected in this complaint, OPD either denied

requests for reasonable workplace accommodation or created a de facto denial of



                                             5
 Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 6 of 15 PageID 6



such requests by selecting work assignments highly unfavorable or that involve

conditions equally as harmful to the Plaintiffs disabled status.

                                   CLAIM FOR RELIEF

                                         COUNT I
                     (Violation of the Rehabilitation Act 29 U.S.C. § 794)

       25. Plaintiff incorporates the preceding paragraphs as alleged above.

       26. OPD is an entity that receives federal financial assistance and is a covered

entity for purposes of § 504 of the Rehabilitation Act. As such, OPD is prohibited from

discriminating against any “qualified individual with a disability.”

       27. Plaintiff is, and was at all times pertinent hereto, a qualified individual with a

disability.

       28. Plaintiff’s particular disability is a permanent condition that has severely

impacted her ability to live and work. A condition which substantially limits one or more of

her major life activities and/or major bodily functions.

       29. OPD violated Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, by either

harassing, discriminating against, or denying Plaintiff’s opportunity to apply for a pension

because of her actual disability, her perceived disability, or her record of impairment.

       30. As a result of OPD’s actions, Plaintiff has suffered damages, including but not

limited to the loss of past and future wages and benefits, loss of professional opportunities,

emotional distress, and mental pain and anguish.

       31. Plaintiff is entitled to her attorneys’ fees and costs incurred in this matter

pursuant to 29 U.S.C. § 794a.


                                               6
 Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 7 of 15 PageID 7



       32. Plaintiff is entitled to any and all relief permitted under the Rehabilitation Act

of 1973, 29 U.S.C. § 701, et seq., including equitable relief.

                                        COUNT TWO

      (Violation of the Americans with Disabilities Act 42 U.S.C. §§ 12112 to 12117.)

       33. Plaintiff incorporates the preceding paragraphs as alleged above.

       34. Plaintiff is a qualified individual within the meaning of 42 U.S.C. § 12111(8)

in that she has a condition, with which OPD perceives her to have a disability, she has the

requisite education to perform and can perform the essential functions of a police officer,

and holds the position as a police officer.

       35. OPD is an “employer” within the meaning of 42 U.S.C. §§ 12111(5) in that it

is engaged in an industry affecting commerce and has more than 15 employees for each

working day in each of 20 or more calendar weeks in the current and preceding years. Thus,

it is also a covered entity within the meaning of 42 U.S.C. § 12111(5).

       36. Plaintiff is an employee of OPD within the meaning of 42 U.S.C. § 12111(4).

Alternatively, Plaintiff was an applicant for employment.

       37. Prior to and at the time that OPD was harassing, discriminating against, or

denying Plaintiff’s opportunity to apply for a pension; Plaintiff was qualified for

employment as a police officer.

       38. Harassment, discrimination, and denying Plaintiff’s pension was a result of the

Plaintiff’s actual or perceived disability, thus OPD is in violation of 42 U.S.C. § 12112.

       39. Specifically, OPD’s discriminatory actions included, but were not limited to:



                                               7
Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 8 of 15 PageID 8



          (a) limiting, segregating, or classifying Plaintiff in a way that adversely

          affected her opportunities or status because of her actual or perceived

          disability within the meaning of § 12112(b)(1);

         (b) utilizing standards, criteria, or methods of administration that have the

         effect of discrimination on the basis of disability within the meaning of §

         12112(b)(3)(A);

         (c) not making reasonable accommodations for the known physical limitations

         of Plaintiff, an otherwise qualified individual with a disability who was an

         employee, despite the fact that doing so would not impose an undue hardship

         on the operation of OPD’s business within the meaning of § 12112(b)(5)(A);

         (d) denying employment opportunities to Plaintiff based on OPD’s need to

         make reasonable accommodations for her physical impairments within the

         meaning of § 12112(b)(5)(A); and

         (e) using qualification standards, or other selection criteria that screened out or

         tended to screen out individuals with disabilities, despite the fact that doing so

         was not consistent with business necessity, within the meaning of §

         12112(b)(6).

       40. Plaintiff has been damaged by OPD’s violation of the ADA in as much as

 Plaintiff has been unable to use her education and training as a Police officer, and has

 suffered loss of past and future wages and benefits, loss of professional opportunities,

 emotional distress, and mental pain and anguish.



                                            8
 Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 9 of 15 PageID 9



          41. Plaintiff is entitled to her attorneys’ fees and costs incurred in this

   matter pursuant to 42 U.S.C. § 12205.

          42. Plaintiff is entitled to any and all relief permitted under the ADA, 42

   U.S.C. § 12117(a), including equitable relief.

                                      COUNT THREE

              (Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.)

       43.     Plaintiff incorporates the preceding paragraphs as alleged above.

       44.     Plaintiff has filed a timely charge with the EEOC and has thus exhausted her

administrative remedies.

       45.     OPD has engaged in an intentional, agency-wide, and systematic policy,

pattern, and/or practice of discrimination against its female Police Officers.

       46.     OPD has intentionally discriminated against Plaintiff in violation of Title

VII by, among other things:

               (a) Utilizing a biased rating system for determining permanent limited

                  duty position in lieu of granting a medical pension;

               (b) Utilizing a biased compensation system;

               (c) Utilizing a biased promotion system;

               (d) Failing to take reasonable and adequate steps to prevent and correct the

                  use of standardless, unvalidated, and/or illegitimate criteria to determine

                  the terms and conditions of employment.

       47.     These agency-wide policies are intended to and do have the effect of:



                                               9
Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 10 of 15 PageID 10



               (a) Denying Plaintiff the opportunity to retire because of her gender;

               (b) Failing to promote her or placing her status as a Master Officer in

                  jeopardy because of her gender;

               (c) In turn compensating her less because of her gender;

               (d) Evaluating her performance more negatively because of her gender; and

               (e) Providing her with inferior terms and conditions of employment as a

                  result of discriminatory performance measures that systematically

                  disadvantaged her because of her gender.

       48.     The discriminatory acts that constitute OPD’s pattern and/or practice of

discrimination have occurred both within and outside the liability period in this case.

       49.     As a direct result of OPD’s discriminatory policies and/or practices as

described above, Plaintiff has suffered damages including, but not limited to, lost past and

future income, compensation, and benefits.

       50.     The foregoing conduct constitutes illegal, intentional discrimination and

unjustified disparate treatment prohibited by 42 U.S.C. §§ 2000e et seq.

       51.     Plaintiff requests relief as hereinafter described.

                                       COUNT FOUR

              (Violation of FL. ST. §760.10 Unlawful Employment Practices)

       52.     Plaintiff incorporates the preceding paragraphs as alleged above.

       53.     The FCRA, Fla. Stat. §760.10(1)(a), provides in pertinent part:

        It is an unlawful employment practice for an employer: (a) To discharge or to
       fail or refuse to hire any individual, or otherwise to discriminate against any


                                              10
Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 11 of 15 PageID 11



       individual with respect to compensation, terms, conditions, or privileges of
       employment, because of such individual’s race, color, religion, sex,
       pregnancy, national origin, age, handicap, or marital status.

       54.     Plaintiff has filed a timely charge with the FEPA and EEOC and has thus

exhausted her administrative remedies.

       55.     OPD has engaged in an intentional, agency-wide, and systematic policy,

pattern, and/or practice of discrimination against its female Police Officers.

       56.     OPD has intentionally discriminated against Plaintiff in violation of Fla.

Stat. §760.10 by, among other things:

                (a) Utilizing a biased rating system for determining permanent limited duty

                   position in lieu of granting a medical pension;

                (b) Utilizing a biased compensation system;

                (c) Utilizing a biased promotion system and placing her status as a Master

                   Officer in jeopardy;

                (d) Failing to take reasonable and adequate steps to prevent and correct the

                   use of standardless, unvalidated, and/or illegitimate criteria to

                   determine the terms and conditions of employment.

       57.     These agency-wide policies are intended to and do have the effect of:

               (a) Denying Plaintiff the opportunity to retire because of her gender;

               (b) Failing to promote her because of her gender or placing her status as a

                  Master Officer in jeopardy;

               (c) In turn compensating her less because of her gender;



                                              11
Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 12 of 15 PageID 12



               (d) Evaluating her performance more negatively because of her gender; and

               (e) Providing her with inferior terms and conditions of employment as a

                  result of discriminatory performance measures that systematically

                  disadvantaged her because of her gender.

       58.     The discriminatory acts that constitute OPD’s pattern and/or practice of

discrimination have occurred both within and outside the liability period in this case.

       59.     As a direct result of OPD’s discriminatory policies and/or practices as

described above, Plaintiff has suffered damages including, but not limited to, lost past and

future income, compensation, and benefits.

       60.     The foregoing conduct constitutes illegal, intentional discrimination and

unjustified disparate treatment prohibited by 42 U.S.C. §§ 2000e et seq.

       61.     Plaintiff requests relief as hereinafter described.


                                       COUNT FIVE

     (Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq Retaliation)

       62.     Plaintiff incorporates the preceding paragraphs as alleged above.

       63.     Plaintiff has timely filed a charge with the EEOC alleging retaliation claims

and has thus exhausted her administrative remedies.

       64.     Plaintiff engaged in protected activities, including making internal

complaints of unlawful discrimination and filing charges with the EEOC complaining of

OPD’s discriminatory policies and practices.

       65.     OPD took adverse actions against Plaintiff with the purpose of retaliating


                                               12
Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 13 of 15 PageID 13



against her because of her participation in protected activities and Plaintiff suffered

damages as a result of that conduct.

       66.     As a direct and proximate result of the Employer’s actions, Plaintiff has

suffered severe physical, mental emotional distress, lost wages and incurred other damages.

       67.     Plaintiff requests relief as hereinafter described.

                                        COUNT SIX

                       (Violation of FL. ST. §760.10(7) Retaliation)

       68.     Plaintiff incorporates the preceding paragraphs as alleged above.

       69.     The FCRA, Fla. Stat. §760.10(1)(a), provides in pertinent part:

       (7) It is an unlawful employment practice for an employer, an employment
       agency, a joint labor-management committee, or a labor organization to
       discriminate against any person because that person has opposed any practice
       which is an unlawful employment practice under this section, or because that
       person has made a charge, testified, assisted, or participated in any manner in
       an investigation, proceeding, or hearing under this section.

       70.     Plaintiff has timely filed a charge with the FEPA and EEOC alleging

retaliation claims and has thus exhausted her administrative remedies.

       71.     Plaintiff engaged in protected activities, including making internal

complaints of unlawful discrimination and filing charges with the EEOC complaining of

OPD’s discriminatory policies and practices.

       72.     OPD took adverse actions against Plaintiff with the purpose of retaliating

against her because of her participation in protected activities and Plaintiff suffered

damages as a result of that conduct.

       73.     As a direct and proximate result of the Employer’s actions, Plaintiff has


                                               13
Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 14 of 15 PageID 14



suffered severe physical, mental emotional distress, lost wages and incurred other damages.

       74.      Plaintiff requests relief as hereinafter described.

                                     COUNT SEVEN

                          (Violation of FL. ST. §440.205 Retaliation)


       75.      Plaintiff incorporates the preceding paragraphs as alleged above.

       76.      Section 440.205, Florida Statutes reads:

       Coercion of employees. – No employer shall discharge, threaten to discharge,
       intimidate, or coerce any employee by reason of such employee’s valid claim
       for compensation or attempt to claim compensation under the Workers’
       Compensation Law.

       77.      Accordingly, Employers cannot discharge, threaten to discharge, intimidate,

or coerce any employee by reason of such employee’s valid claim for compensation or

attempt to claim compensation under the Workers’ Compensation Law.

       78.      Plaintiff, by filing valid workers’ compensation claims, engaged in

statutorily protected activities.

       79.      Defendant’s actions noted herein violated Section 440.205, Florida Statutes.

       80.      As a direct and proximate result of the Employer’s violations of Section

440.205, Florida Statutes, Plaintiff has suffered severe physical, mental emotional distress,

lost wages and incurred other damages.

       81.      The aforementioned damages and losses are either permanent or continuing.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for damages in an amount to be determined at trial,



                                               14
Case 6:19-cv-01770-WWB-GJK Document 1 Filed 09/10/19 Page 15 of 15 PageID 15



including loss of earnings, together with interest, costs of suit, attorneys’ fees and all such

other relief as the Court deems just and proper.

       Furthermore, Plaintiff specifically prays that Defendant be enjoined from failing or

refusing to:

        1) provide sufficient remedial relief to make whole Plaintiff for the losses she

 has suffered as a result of the discrimination against her as alleged in this Complaint,

 including retroactive seniority, payment of back pay with interest, pension, and related

 benefits;

        2) and any other appropriate nondiscriminatory measures to overcome the

 effects of the discrimination.

                                      JURY DEMAND

        Plaintiff further demands a trial by jury on all issues so triable.


 Dated: September 9, 2019.

 Respectfully submitted,
                                                           Jeffrey E. Appel, Esquire
                                                           Appel Law Group, P.A.
                                                           Post Office Box 6097
                                                           Lakeland, FL 33807-6097
                                                           (863) 644-4003 phone
                                                           (863) 644-9065 fax
                                                           jappel@appellawgroup.com

                                                           By: s/. Jeffrey E. Appel, Esquire
                                                           FBN: 994030




                                               15
